Citation Nr: 0428167	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  02-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Eligibility for Service Disabled Veterans Insurance under 
38 U.S.C.A. § 1922(a).

2.  Eligibility for waiver of premiums under 38 U.S.C.A. 
§§ 1912(a).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from February 1973 to June 
1973, and from July 1977 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) and Insurance Center of 
the Department of Veterans Affairs (VA).  The Montgomery, 
Alabama RO otherwise has jurisdiction of the claims folder.


FINDINGS OF FACT

1.  A June 1988 rating decision granted service connection 
for type II diabetes mellitus with an evaluation of 20 
percent.  The veteran was notified of this decision in a 
letter dated in June 1988.  There is no evidence of this 
letter having been returned as undelivered.

2.  A February 1998 rating decision granted service 
connection for hypertension at 10 percent disabling, and 
granted the veteran a total schedular evaluation for diabetes 
mellitus.  The veteran was notified of this decision in a 
letter dated in March 1998.  There is no evidence of this 
letter having been returned as undelivered.

3.  The veteran's application for Service Disabled Insurance 
was received at the RO in March 2002.  There is no evidence 
of the veteran having been mentally incompetent at any time 
after June 1988.

4.  The evidence of record does not show the veteran's 
application to have been timely under the applicable law.

5.  The evidence of record does not show any Service Disabled 
Insurance to be in effect for which premiums are due.



CONCLUSIONS OF LAW

1.  The veteran's application for Service Disabled Insurance 
was untimely.  A Policy may not be issued.  38 U.S.C.A. 
§ 1922(a) (West 2002).

2.  There are no premiums to be waived.  38 U.S.C.A. 
§ 1912(a) (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.  This discussion is undertaken even though it is 
not clear that these provisions apply to Chapter 19 of Title 
38, United States Code, herein under discussion.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

An applicant applies for VA Service Disabled Insurance by 
completing VA Form 29-4364.  The form informs an applicant 
who is eligible to apply for the insurance and the time limit 
in which an application must be submitted.  In a letter dated 
in March 2002, the RO informed the veteran that his 
application for insurance was not timely and informed him of 
the conditions under which he could submit another 
application.  Further, when the veteran submitted his Notice 
of disagreement (NOD), he was provided a statement of the 
case, which informed him of the applicable law which governs 
the insurance for which he applied.

The Board finds that, to the extent that the VCAA applies to 
an application for insurance, the veteran was provided with 
adequate notice as concerned the benefit for which he applied 
and what determined his eligibility for it.  In light of the 
fact that there is no dispute as to when the veteran's 
application was submitted, the matter is entirely dependent 
on the applicable law.  Thus, any VCAA notice requirements 
have been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); See Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

As concerns the duty to assist, the veteran was apprised of 
all necessary information, as noted above.  The Board notes 
the veteran's representative's arguments as concerns the VCAA 
and the duty to assist.  However, the Board sees no necessity 
to remand to seek further evidence where the appeal will not 
be determined on the basis of missing evidence.  All 
information required to determine the veteran's appeal is of 
record.  There is no assertion by the veteran or his 
representative that there is relevant information or evidence 
yet to be attained or that there was a request for assistance 
which was not acted on.  The Board finds that the RO has 
complied with the duty to assist.  38 C.F.R. § 3.159(c) 
(2003).

I.  Timeliness of application.

Factual background.

A June 1988 rating decision granted service connection for 
diabetes mellitus with an evaluation of 20 percent.  The RO 
notified the veteran of the decision in a letter dated in 
June 1988.  The case file reflects no record of this letter 
having been returned as undelivered.  A February 1998 rating 
decision granted the veteran a total schedular evaluation for 
his diabetes mellitus.  Service connection was also granted 
for hypertension with a 10 percent rating in that rating 
action.  A March 1998 RO letter informed him of that 
decision.  The March 1998 RO letter contained no information 
as concerned the veteran's eligibility for National Disabled 
Insurance.  There was, however, an award letter in 1988, 
which instructed that if he was paying Government life 
insurance premiums and was unable to work that he might be 
entitled to certain benefits as provided in the policy.  He 
was to contact the VA.  There is no evidence of timely notice 
concerning insurance at this time.

The veteran submitted VA Form 29-4364, Application For 
Service Disabled Insurance.  It was received at the RO in 
March 2002.  In a letter dated in March 2002, the RO informed 
the veteran that his application could not be approved, as it 
was received more than two years from the date he was 
notified of his total schedular evaluation.

The veteran does not dispute the fact that his application 
was submitted more than two years after he was informed of 
his increased evaluation.  The veteran contends that, in 
light of the fact that he was never notified of his 
eligibility for the insurance and the time limit in which an 
application must be submitted, his application still should 
be approved.

Analysis.

Any person who is released from active military, naval, or 
air service, under other than dishonorable conditions on or 
after April 25, 1951, and is found by the Secretary to be 
suffering from a disability or disabilities for which 
compensation would be payable if 10 per cent or more in 
degree and, except for which such person would be insurable 
according to the standards of good health established by the 
Secretary, shall, upon application in writing made within two 
years from the date service connection of such disability is 
determined by the Secretary and payment of premiums as 
provided in this subchapter, be granted insurance by the 
United States against the death of such person occurring 
while such insurance is in force.  If such a person is shown 
by evidence satisfactory to the Secretary to have been 
mentally incompetent during any part of the two-year period, 
application for insurance under this section may be filed 
within two years after a guardian is appointed or within two 
years after the removal of such disability as determined by 
the Secretary, whichever is the earlier date.  If the 
guardian was appointed or the removal of the disability 
occurred before January 1, 1959, application for insurance 
under this section may be made within two years after that 
date.  38 U.S.C.A. § 1922(a) (West 2002) (Emphasis added).

There is no ambiguity in the current statute; an application 
must be filed within two years of a veteran having been 
granted service connection for a disability which is 
evaluated at least 10 percent disabling.  The two-year period 
may be extended only for a period of mental incompetence.  
Id.  The veteran makes no claim of ever having been mentally 
incompetent.  As set forth above, the sole basis of his 
appeal is an assertion of an affirmative duty on VA's part to 
notify him of the availability of the insurance in question 
and of the time period for applying.

Prior to 1991, there was a 1 year period for filing.  That 
was changed to 2 years effective in 1991.  In this case, 
there was no timely application following the 1988 notice of 
service connection being granted.

The Board notes that the SOC reported that the RO's normal 
procedure is to enclose a copy of the VA Form 29-4364 with 
the rating decision which grants service connection and, 
although there is no record of that having been done in the 
veteran's case, it was deemed to have been done in the 
veteran's case.  Although not the determinative factor in 
this appeal, the Board rejects that premise, as there must be 
evidence of at least constructive notice in those instances 
where notice is required.  Further, the Board's review of the 
veteran's entire case file reflects no instance where a RO 
letter which informed the veteran of an allowance of a 
benefit also reflected that a VA Form 29-4364 was enclosed.  
There is no indication that the insurance center was ever 
notified that service connection was granted for the various 
disorders.

The critical factor, however, is that the statute imposes no 
affirmative duty on VA to notify a veteran that he or she 
must apply for insurance within two years of having been 
granted service connection.  While certainly that is the 
preferable practice, and it regrettable that it was not done 
in this case, that does not relieve the veteran of the two-
year time limit.  The terms of the statute dictate the result 
of this case. There is no provision for the fact that the 
veteran may have been unaware of the benefit.  This does not 
provide any tolling of the provisions.  Thus, the Board is 
constrained to find that the application was not timely.

One other matter merits comment.  The Board notes that the 
February 1998 rating decision, which granted an increased 
rating, is the only rating decision for a which a copy is 
contained in the veteran's insurance file.  Further, it is 
unclear whether that rating decision was used as the sole 
reference point for determining if the veteran's application 
was submitted within two years.  The Board further notes that 
the statute clearly sets the date service connection was 
granted as the point when the time period begins.  Thus, 
while the veteran became eligible for a waiver of premiums in 
1998, his eligibility for the insurance policy inured in 
1988.  As noted, there was no timely claim filed from that 
grant.  Nonetheless, it is not critical in this case, as the 
veteran's application was received more than two years after 
the February 1998 rating decision as well.  If he is granted 
service connection for additional pathology in the future, he 
can refile the insurance claim.

II.  Waiver of premiums.

Factual background.

Upon application by the insured and under such regulations as 
the Secretary may promulgate, payment of premiums on 
insurance may be waived during the continuous total 
disability of the insured, which continues or has continued 
for six or more consecutive months, if such disability began 
(1) after the date of the insured's application for 
insurance, (2) while the insurance was in force under 
premium-paying conditions, and (3) before the insured's 
sixty-fifth birthday. Notwithstanding any other provision of 
this chapter, in any case in which the total disability of 
the insured commenced on or after the insured's sixtieth 
birthday but before the insured's sixty-fifth birthday, the 
Secretary shall not grant waiver of any premium becoming due 
prior to January 1, 1965.  38 U.S.C.A. § 1912(a) (West 2002).



Analysis.

The evidence shows the veteran to have failed to meet the 
first two criteria for a waiver of premiums.  His total 
evaluation preceded his application for insurance, and, as 
discussed in Part I, there was, and is, no policy in force 
and effect on which premiums were, or are, being paid.


ORDER

Eligibility for Service Disabled Veterans Insurance under 
38 U.S.C.A. § 1922(a) is denied as timely application was not 
filed.

Eligibility for waiver of premiums under 38 U.S.C.A. 
§§ 1912(a) is denied as there are no premiums pending.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



